DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 12/07/2020 have been fully considered but they are not persuasive. 
Regarding Section 101, Examiner generally notes that video coding standards, such as H.264, code video in units of blocks.  So “coded block indication information” is not particularly meaningful in this context because most of the coded information falls under this category.  Thus the claims generally assign a value of 1 to a broad category of designations in the prior art. This is not a specific combination, it is not limited to a specific algorithm, and thus it broadly embodies an abstract idea. 
Examiner suggests defining the claimed problem / prior art coding circumstances more specifically, such that the claimed steps are capable of defining a specific solution to that problem and to be linked to specific evidence of non-obviousness.
Applicant argues:  “Under the first prong of step 1, Applicant submits that the instant claims do not recite a judicial exception, because the instant claims are not directed to (1) mathematical concepts, (2) certain methods of organizing human interactions such as a fundamental economic practice, or (3) mental processes. Instead, the instant claims are generally directed to decoding or encoding a bitstream for a video signal by a decoding or encoding apparatus.”

Applicant argues:  “Furthermore, under the second prong of step 1, even if the Office determines that the claims recite a judicial exception, Applicant submits that the claims recite additional elements that integrate the judicial exception into a practical application, namely decoding or encoding a bitstream for a video signal.”
Examiner notes that the claims do not recite algorithms particular to a practical application, and general appending the abstract idea (of assigning numerical values to data designation) to well-understood, routine, conventional activities previously known to the industry (such as conventional computing under the H.264 industry standard as indicated in Specification pages 9-12) is not an integration into a practical application.  
Applicant argues:  “Applicant submits that the instant claims recite additional limitations which focus on addressing problems of processing efficiency arising in the context of decoding and encoding a bitstream for a video signal. For example, the features of claim 2 address such problems through a hierarchical two-step technique of (1) obtaining "first coded block indication information" for a current block, and (2) if the "first coded block indication information" is equal to "1", then obtaining "second coded block indication information" for a partition in the current block.”
Examiner notes that these limitations are rejected as embodying an abstract idea (mathematical concepts), thus they are not regarded as additional limitation capable of directing the abstract idea to a practical application (limitations such as a substantive 
Applicant argues:  “As such, the claimed techniques of decoding and encoding a bitstream for a video signal, as described in the instant claims, provide a specific technological improvement over prior encoding and decoding systems.”
Examiner notes that Applicant does not cite evidence that the claimed assignment of numerical values to data flags to a specific technological (transformative) improvement within the scope of patentable subject matter.
Applicant argues:  “In the present application, the claims recite a specific combination of features that was not conventional and not well known in the art. The combination of features in the instant claims is more than what was merely well understood, routine, or conventional in the field of video signal processing. For example, as discussed above and further below, claim 2 describes a hierarchical two-step technique of (1) obtaining "first coded block indication information" for a current block, and (2) if the "first coded block indication information" is equal to "1", …”
Examiner note that video coding standards such as H.264 code video in units of blocks.  So most coded information under the standard is within the scope of the claimed “coded block indication information.”  Thus the claims generally assign a value of 1 to a broad category of designations in the prior art. This is not a specific combination, it is not limited to a specific algorithm, and thus it is an abstract idea.  
Regarding Claim construction, Applicant argues:  “First, the Office Action asserts that claim features involving the language "wherein " and “for" are allegedly "optional claim language" that "does not limit the claims."”  

Regarding Section 103, Applicant argues:  “the value of "INTRA/INTER" does not specify whether coded transform coefficients of the current block are included in the bitstream”
Examiner disagrees.  This is a conventional way to indicate whether the transform coefficients can be Coded/Predicted, which is one of many embodiments within the scope of the claims.  
What specific video coding content does Applicant intend to specify?
Applicant argues:  “The Office Action asserts that the claimed "second coded block indication information" of claim 2 is allegedly disclosed by Kobayashi's "intra-frame pixel value prediction mode." See Office Action at bottom of page 13 and middle of page 14. Applicant respectfully disagrees. Kobayashi's "intra-frame pixel value prediction mode" does not specify whether coded transform coefficients of the partition are included in the bitstream, as recited in claim 2.”
Examiner notes that Claim 2 does not limit the manner of inclusion of coded transform coefficients in the bitstream, the nature and format of the second coded block indication information, or the particular operation to be performed as a result of the second coded block indication information.  The cited art is an example that falls within 
Applicant argues:  “Instead, Kobayashi's "intra-frame pixel value prediction mode" merely indicates whether a particular sub-block is decoded using INTRA prediction or INTER prediction.”
Examiner notes that Applicant naming the signal “1” and prior art naming the signal INTER, does not patentably distinguish the steps performed by the claims with respect to the prior art.
Applicant argues:  “Specifically, in the Appeal of the priority application, the PTAB explained that "Kobayashi sends the predictive residual signal in both modes" and therefore, "the Examiner has not shown that Kobayashi's sub-block pixel-value prediction mode indicates whether the predictive-residual signal is sent."”
Examiner notes that PTAB guidance was specifically followed by the citation of Ye, as noted below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 37-39, 11, 40-42 respectively of U.S. Patent No. 10455248 issued from Application 12574283 to which the present Application seeks priority.  Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the present Application are generic to the respective claims in the Patent.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests requiring important claim language to recite limitations corresponding to the subject matter of the claim.
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.  Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01.
Claims 1-19 are directed to “an entropy decoding unit [configured to] … an inverse transform unit [configured to] … a transform unit [configured to] … an entropy coding unit [configured to]” generic terms modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  Specification, Pages 9-12 indicate that these “units” are directed to functions of the H.264/AVC video coding standards but not limited to any special purpose hardware in the possession of the Applicant.  Note that H.264/AVC standards broadly embody implementations using a general purpose computer as noted in Kobayashi, Paragraphs 87-88.  For the remainder of this Office Action, these limitations are interpreted as features conventional to the H.264/AVC video coding standard.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims directed to a statutory category, may nonetheless be ineligible for a patent if the broadest reasonable interpretation of the claims recites judicial exceptions, such as “laws of nature, natural phenomena, and abstract ideas.” Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 186 L.Ed.2d 124 (2013), MPEP 2106(II).  “The machine-or-transformation test is a useful and important clue, an investigative tool, for determining whether some claimed inventions are processes under § 101,” however, the mere presence of a machine tie or transformation of an object is not sufficient to render a claim patent eligible.  Bilski v. Kappos, 130 S. Ct. 3218, 3232, 561 US 593, 177 L. Ed. 2d 792 (2010).  The relevant question is whether the claimed elements, when considered individually and in combination, do significantly more than apply the judicial exception to well-understood, routine, and conventional activities commonly used in industry.  Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2359, 573 U.S., 189 L. Ed. 2d 296 (2014).  However, patent eligibility under § 101 may not “depend simply on the draftsman's art.”  Id. at 2360 (quoting Flook, 437 U.S., at 593, 98 S.Ct. 2522); MPE 2106(II).  In this regard, a recitation of generic or purely functional components configured to apply the judicial exception are not regarded to be substantially more than the judicial exception itself, because the phrasing does not offer “a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  Id. (quoting Bilski
For a computer-implemented function claim limitation a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  
This rejection is necessitated in view of the findings in the PTAB decision issued on 03/01/2019 for application 12574283 (“PTAB Decision”) which had substantively identical claims and to which the present application seeks priority. 
Claims 2-19 are rejected as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50). 
The claims are directed to statutory categories of methods and apparata (under Step 1).
Upon analysis of the present claims under the broadest reasonable interpretation (under Step 2A, prong one), the claims appear to recite a judicial exception, an abstract idea, directed to information and logical concepts represented by the information:  “ obtaining first coded block indication information … has a value of 1 … when the second coded block indication information of the partition has the value of 1, … obtaining residual data … reconstructing the partition based on the residual data … encoding first coded block indication … encoding the transform coefficient information …” 
information (coded block indication information, a value of 1, transform coefficient information), collecting information (obtaining); outputting information (reconstructing, encoding), and/or analyzing information at a high degree of algorithmic generality (reconstructing, encoding).  These categories have been identified as abstract ideas by the Federal Circuit as summarized in Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1354 (Fed. Cir. 2016):
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12, 127 S.Ct. 1746, 167 L.Ed.2d 737 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. 1354*1354 v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 Fed.Appx. 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life 

Upon consideration of the record (under Step 2A, prong two), Examiner did not find that the additional elements of the present claims integrate the judicial exception into a practical application of that judicial exception “in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  The additional elements, when considered individually or in a claim as a whole, “by the decoding apparatus … an entropy decoding unit configured to … an inverse transform unit configured to … by the encoding apparatus … a transform unit configured to … an entropy coding unit configured to … ”, do not seem to reflect a substantive improvement in the functioning of a computer, or an improvement to other technology or technical field under the standards of the present judicial guidance; (claim language broadly particular machine or manufacture that is integral to the claim (claiming broad elements embodying general purpose computing. See PTAB Decision on Page 9.); do not seem to effect a transformation or reduction of a particular article to a different state or thing (labeling of data elements is not considered to be a transformation of an article.  See law review above.). 
This is further evidenced in that the additional elements, [merely recite the words equivalent to ‘‘apply it’’ (“by the decoding apparatus, by the encoding apparatus, unit configured to …”) with the judicial exception, which broadly includes embodiments as instructions to implement an abstract idea on a computer (See PTAB Decision on Page 9.); adds insignificant extra-solution activity to the judicial exception (i.e. obtaining, encoding, reconstruction information for use with the judicial exception. See PTAB Decision on Page 9.); do no more than generally link the use of a judicial exception to a particular technological environment or field of use (claimed functions are exemplified  in the Specification and thus broadly include “using H.264/AVC decoder algorithms” and thus represent a general link to the field of image encoding and decoding under the industry standards.  See PTAB Decision on Page 9.).
Finally, the claimed elements, when considered individually and in combination (under step 2B), do not seem to provide an Inventive Concept that is “significantly more” than the ineligible subject matter.  The claims simply append well-understood, routine, conventional activities previously known to the industry to the judicial exception, at a high level of generality (claimed functions are exemplified  in the Specification and thus 
The claims should be amended to include meaningful limitations within the technical field.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Claim scope is not limited by claim language directed to a content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  While substantive rejection of 
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 

Claims 2-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040233989 to Kobayashi (“Kobayashi”) in view of US 20080165848 to Ye (Ye”).  Also note Prior Art admitted by the Applicant in the Specification which substantively overlaps with the cited references.
The reasons for rejection have been adjusted in accordance with the PTAB decision issued on 03/01/2019 for application 12574283 to which the present application seeks priority.  
Regarding Claim 2:  “A method of decoding a bitstream for a video signal by a decoding apparatus, the method comprising:
receiving an entropy decoding unit of the decoding apparatus, a bit stream including an encoded video signal;  (“The decoder 140 shown in FIG. 2 reproduces an output video signal 4 from the compressed bit stream 3 sent by the encoder 120.”  Kobayashi, Paragraph 34.  Also note “a variable length decoding section 142” which performs entropy decoding.  Kobayashi, Paragraph 35 confirmed as AAPA in Specification, Pages 9-12.)
obtaining, by the decoding apparatus from the bitstream, first coded block indication information for a current block, the first coded block indication information of the current block specifying whether coded transform coefficients of the current block are included in the bitstream based on a value of the first coded block indication information; (“When the 
based on the first coded block indication information of the current block having a value of 1, obtaining, by the entropy decoding unit of the decoding apparatus from the bitstream, second coded block indication information for each of a plurality of partitions of the current block, the second coded block indication information of a partition of the plurality of partitions specifying whether coded transform coefficients of the partition are included in the bitstream based on a value of the second coded block indication information of the partition;  (Note that indication information serves a functional purpose, however designating the information as “a value of 1” (as opposed to naming the value INTRA/INTER mode) is obvious as written information or dimension information because it does not alter the function of specifying.  See Claim Construction above.  

based on the second coded block indication information of the partition having the value of 1, obtaining, by the entropy decoding unit of the decoding apparatus from the bitstream, the coded transform coefficients of the partition;  (“When the "INTRA/INTER mode" [first information] is selected as the "macro block mode" and the "intra-frame pixel value prediction mode" [second information] is selected for the sub-block of interest [coded block pattern information]… predictive residual signal [coded transform coefficients] sent by the inverse orthogonal transforming
obtaining, by an inverse transform unit of the entropy decoding unit of the decoding apparatus, residual data of the partition based on the obtained coded transform coefficients of the partition; and  (predictive residual signal [coded transform coefficients] sent by the inverse orthogonal transforming section 70.”  Kobayashi, Paragraph 213.  Note a similar embodiment encoding the residual transform coefficients (and thus requiring a decoding in reverse) in Kobayashi, Paragraphs 21-22. Also note ”The inverse orthogonal transforming section 144”  Kobayashi, Paragraph 39 confirmed as AAPA in Specification, Pages 9-12.)
reconstructing, by the decoding apparatus, the partition based on the residual data of the partition.  (“prediction decoding section 74 adds up the predicted image block sent by the spatial predicting section 74 and the predictive residual signal sent by the inverse orthogonal transforming section 70, and sends the added result …”  Kobayashi, Paragraph 213.)
Cumulatively, Kobayashi does not explicitly teach that its “coded block indication information” (INTRA/INTER mode, the "INTER mode" or "INTER 4V mode," or "intra-frame pixel value prediction mode") are one bit flags that may be designated by “the value of 1.”  However note that (a) the cited modes are binary indicators that map directly to a “1/0” one bit flag designation, and (b) as noted above difference in the actual written value or dimension does not distinguish the claimed function over the prior art function.
Cumulatively, Ye explicitly teaches that one bit flags can be used as mode designations in the context of compressing video under the industry standards:   whether residual prediction is used or not may be indicated using a one-bit flag ResPred associated with the macroblock, which may be coded as a macroblock level syntax element,” notably that residual coding is decided per sub-block and per enhancement layer, thus providing multiple levels (first, second, …) of partitioning flag indication information within each macroblock.  Ye, Paragraphs 65-67.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement Kobayashi to one bit flags to indicate coding modes as taught in Ye, in order to provide video coding scalability by partitioning macroblocks into colors, sub-blocks and layer blocks and indicating whether residual prediction is used at each level.  See, Ye, Paragraphs 65-67.
Regarding Claim 3:  “The method of claim 2, further comprising: 
based on the first coded block indication information of the current block having a value other than 1, skipping, by the decoding apparatus, obtaining the second coded block indication information for each of the plurality of partitions.”  (“whether residual prediction is used or not may be indicated using a one-bit flag ResPred associated with the macroblock, which may be coded as a macroblock level syntax element,” Ye, Paragraphs 65-67.  See treatment of values and dimensions, and the statement of motivation in Claim 2.)
Regarding Claim 4:  “The method of claim 2, wherein the current block comprises at least one chrominance pixel.” (“macro blocks, which may be arranged 
Regarding Claim 5:  “The method of claim 2, wherein the current block comprises at least one luminance pixel.”  (“The "CBPY" is a syntax element to express coded block pattern information of a luminance signal in the macro block mode of interest”  Kobayashi, Paragraph 143.)
Claim 6, “An apparatus configured to decode a bitstream for a video signal” is rejected for reasons stated in Claim 2 and because Kobayashi discloses 
“an entropy decoding unit configured to …  (“a variable length decoding section 142” which performs entropy decoding.  Kobayashi, Paragraph 35.
an inverse transform unit configured to …”  (”The inverse orthogonal transforming section 144”  Kobayashi, Paragraph 39.)
Claims 7-9 are rejected for reasons stated for Claims 3-5 respectively in view of Claim 6 rejection.
Claims 10-14 directed to “A method of encoding a bitstream,” are rejected for reasons stated for Claims 2-5, because of method of encoding recites steps in opposite order from the method of decoding in Claims 2-5, and because the opposite order of the encoding method is well established in the art:  See conventional video coding and decoding by reversing the order of the operations in Kobayashi, Paragraphs 2-3 and Figs. 1-2 (including operations “by an entropy coding unit,” and “by a transform unit
Claims 15-18 directed to “An apparatus for encoding a bitstream for a video signal” are rejected for reasons stated for Claims 6-9, because the apparatus of encoding exactly reverses the order of operation from the method of decoding in Claims 2-5, and because the opposite order of the encoding method is well established in the art:  See conventional video coding and decoding by reversing the order of the operations in Kobayashi, Paragraphs 2-3 and Figs. 1-2, which is confirmed as AAPA in Specification, Pages 9-11 which attributes the functionality to the H.264/ AVC industry standard.
Regarding Claim 19:  “The method of claim 10, further comprising: transmitting the bitstream that has been encoded by the entropy coding unit.”  (“The outputting section 128 transmits the compressed bit stream 3 constituting one or a plurality of frame images sent from the variable length encoding section 127, to a network 1.”  Kobayashi, Paragraph 28 and Figs. 1-2, which is confirmed as AAPA in Specification, Pages 9-11 which attributes the functionality to the H.264/ AVC industry standard.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070009044 to Tourapis as used in previous actions, teaches luminance and chrominance coding within the context of claimed features.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.